            Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF AN APPLICATION                  )
 OF THE UNITED STATES FOR                         )
 AN ORDER AUTHORIZING THE                         )       No.
 INSTALLATION AND USE OF A PEN                    )
 REGISTER AND TRAP AND TRACE                      )       FILED UNDER SEAL
 DEVICE ON INSTAGRAM ACCOUNT                      )
 USERNAME “BDBOY68”                               )

                                          APPLICATION

       The United States of America, moving by and through Assistant United States Attorney

Cam T. Le, its undersigned counsel, respectfully submits under seal this ex parte application for

an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

register and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture dialing,

routing, addressing, and signaling information associated with each communication to or from

the Instagram Account “bdboy68” (hereinafter the “Target Account”), believed to be used by

Shariff A. Britton (“Britton”). In support of this application, the United States states the

following:

       1.      This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

       2.      Such an application must include three elements: (1) “the identity of the attorney

for the Government or the State law enforcement or investigative officer making the

application”; (2) “the identity of the law enforcement agency conducting the investigation”; and

(3) “a certification by the applicant that the information likely to be obtained is relevant to an

ongoing criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).
            Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 2 of 12




       3.      The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.

       4.      The law enforcement agency conducting the investigation is the United States

Marshals Service (“USMS”). The USMS may be assisted in this investigation by other state,

local, and federal investigative agencies.

       5.      The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation of Britton that is

being conducted by the USMS and the United States Attorney’s Office for the District of New

Hampshire.

       6.      This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

                                 ADDITIONAL INFORMATION

       7.      Other than the three elements described above, federal law does not require that

an application for an order authorizing the installation and use of a pen register and a trap and

trace device specify any facts. The following additional information is provided to demonstrate

that the order requested falls within this Court’s authority to authorize the installation and use of

a pen register or trap and trace device under 18 U.S.C. § 3123(a)(1).

       8.      A “pen register” is “a device or process which records or decodes dialing, routing,

addressing, or signaling information transmitted by an instrument or facility from which a wire

or electronic communication is transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is

“a device or process which captures the incoming electronic or other impulses which identify the

originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wire or electronic communication.” 18 U.S.C. § 3127(4).

                                                  2
            Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 3 of 12




       9.      In the traditional telephone context, pen registers captured the destination phone

numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming

calls. Similar principles apply to other kinds of wire and electronic communications, as

described below.

       10.     The Internet is a global network of computers and other devices. Devices directly

connected to the Internet are identified by a unique number called an Internet Protocol, or “IP,”

address. This number is used to route information between devices. Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to send its response. An IP address is analogous to a

telephone number and can be recorded by pen-trap devices, and it indicates the online identity of

the communicating device without revealing the communication’s content. Based on the IP

address used for a given online transaction, law enforcement may be able to determine the

geographical location of the internet connection used in the transaction.

       11.     A network is two or more computers or other devices connected to each other that

can exchange information with each other via some transmission method, such as by wires,

cables, or radio waves. The equipment that connects a computer or other device to the network

is commonly referred to as a network adapter. Most network adapters have a Media Access

Control (“MAC”) address assigned by the manufacturer of the adapter that is designed to be a

unique identifying number. An adapter's unique MAC address allows for proper routing of

communications on a local area network and may be used for other purposes, such as

authentication of customers by some network service providers. Unlike a device’s IP address

that often changes each time a device connects to the Internet, a MAC address is fixed at the time

of manufacture of the adapter. Because the address does not change and is intended to be



                                                 3
          Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 4 of 12




unique, a MAC address can allow law enforcement to identify whether communications sent or

received at different times are associated with the same adapter.

        12.    On the Internet, data transferred between devices is not sent as a continuous

stream, but rather it is split into discrete packets. Generally, a single communication is sent as a

series of packets. When the packets reach their destination, the receiving device reassembles

them into the complete communication. Each packet has two parts: a header with routing and

control information, and a payload, which generally contains user data. The header contains non-

content information such as the packet’s source and destination IP addresses and the packet’s

size.

        13.    In addition, different Internet applications are associated with different “port

numbers,” or numeric identifiers. The port number is transmitted along with any communication

using that application. For example, port 80 typically is associated with communications

involving the World Wide Web. Port numbers are also used by many wireless carriers as a

method for identifying a particular device on the wireless caller’s network.

        14.    Instagram, which is owned by Facebook, is an online photo-sharing, video-

sharing, and social networking service. Instagram users are able to post pictures and videos to

their Instagram feed and share them with a number of other social networking services, such as

Facebook, Twitter, Flickr, and Tumblr. Instagram users may include captions, location

information, and other information when sharing pictures or videos. Additionally, Instagram

Direct allows users to privately send and receive photos, videos, and messages. Facebook retains

IP logs for a given Instagram account. These logs may contain information about the actions

taken by the user ID or IP address on Instagram, including information about the type of action,

the date and time of the action, and the user ID and IP address associated with the action.



                                                  4
            Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 5 of 12




Information regarding such communication can be recorded by pen-trap devices and can be used

to identify parties to a communication without revealing the communication’s contents.

                                             RELEVANT FACTS

         15.      The United States, including the USMS, is conducting an ongoing criminal

investigation 1 of Britton. Specifically, on July 11, 2018, a federal grand jury returned an

indictment charging Britton with possession with intent to distribute 500 grams or more of

cocaine, in violation 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(ii)(II), in criminal case no. 18-CR-

108-01-LM. Pursuant to a court order, the indictment remains under seal until such time as

Britton is taken into custody. Since the grand jury returned the indictment, the USMS and other

law enforcement officers have attempted to locate Britton repeatedly, including visits to his last

known address in New Jersey and contacts with his family members and associates, to no avail.

During the course of their investigation, the USMS identified several social media accounts

believed to be used by Britton, including the Target Account.

         16.      To further the investigation, the USMS requests to obtain the dialing, routing,

addressing, and signaling information associated with communications sent to or from the Target

Account. The pen-trap devices sought to be installed and used pursuant to the order resulting

from this application could record, decode, and/or capture dialing, routing, addressing, and

signaling information associated with each communication to or from the account(s) described in

Attachment A, including the date, time, and duration of the communication, without geographic

limit.



1
  See United States v. Banks, 52 F. Supp. 3d 1201 (D. Kans. 2014) (interpreting the “ongoing criminal investigation”
language of 18 U.S.C. § 2703(d) broadly to extend beyond indictment and to include gathering evidence for trial)
(vacated on other grounds); In re Smartphone Geolocation Data Application, 977 F. Supp. 2d 129 (E.D.N.Y. 2013)
(holding that a Rule 41 warrant, in conjunction with a pen-trap order, could be used to obtain lat/long information to
help effectuate arrest of a fugitive).

                                                          5
          Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 6 of 12




       17.     The pen-trap devices sought by this application will be installed at location(s) to

be determined, and will record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from the Subject Account, including the

date, time, and duration of the communication, and the following, within the United States:

               a.     IP addresses, including IP addresses associated with access to the
                      Target Account;

               b.     Port numbers, including port numbers associated with access to the
                      Target Account;

               c.     MAC addresses, including MAC addresses associated with access
                      to the Target Account;

               d.     Packet headers, including packet headers associated with access to
                      the Target Account;

               e.     Any unique identifiers associated with the device or devices used
                      to access the Target Account;

               f.     Information regarding the source and destination network
                      addresses, as well as the routes of transmission and size of
                      Instagram Direct posts, but not content; and

               g.     The number, type, and size of any attachments sent or received by
                      the Target Account.



                                  GOVERNMENT REQUESTS

       18.     For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture

the dialing, routing, addressing, and signaling information described above for each

communication to or from the Target Account, along with the date, time, and duration of the

communication, without geographic limit. The United States does not request and does not seek

to obtain the contents of any communications, as defined in 18 U.S.C. § 2510(8).


                                                 6
          Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 7 of 12




       19.     The United States further requests that the Court authorize the foregoing

installation and use for a period of 60 days from the date of the Court’s Order, pursuant to 18

U.S.C. § 3123(c)(l).

       20.     The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that the Court order Instagram, and any other person or entity providing wire or

electronic communication service in the United States whose assistance may facilitate execution

of this Order to furnish, upon service of the Order, information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption of normal service. Any entity

providing such assistance shall be reasonably compensated by the United States pursuant to 18

U.S.C. § 3124(c), for reasonable expenses incurred in providing facilities and assistance in

furtherance of this Order.

       21.     The United States further requests that the Court order Instagram, and any other

person or entity whose assistance may facilitate execution of this Order to notify the applicant

and the USMS of any changes relating to the Target Account, including changes to subscriber

information, and to provide prior notice to the applicant and the USMS before terminating or

changing service to the Target Account.

       22.     The United States further requests that the Court order that the USMS have access

to the information collected by the pen-trap devices as soon as practicable, twenty-four hours per

day, or at such other times as may be acceptable to the USMS, for the duration of the Order.

       23.     The United States further requests that the information collected by the pen-trap

devices with respect to the Instagram be provided to the USMS, electronically by e-mail to




                                                  7
          Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 8 of 12




joseph.norton@usdoj.gov. Senior Inspector Joseph Norton is a USMS employee assigned to the

investigation.

       24.       The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the

Court order Instagram, and any other person or entity whose assistance facilitates execution of

this Order, and their agents and employees, not to disclose in any manner, directly or indirectly,

by any action or inaction, the existence of this application and Order, the resulting pen-trap

devices, or this investigation, except as necessary to effectuate the Order, unless and until

authorized by this Court, except that Instagram may disclose this Order to an attorney for

Instagram for the purpose of receiving legal advice.

       25.       The United States further requests that this application and any resulting Order be

sealed until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(l).

       26.       The United States further requests that the Clerk of the Court provide the United

States Attorney’s Office with a certified copy of this application and Order, and provide copies

of this Order to the USMS and Instagram upon request.

       27.       The foregoing is based on information provided to me in my official capacity by

members of the USMS and other law enforcement personnel.




                                                  8
         Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 9 of 12




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

Dated: March 29, 2019

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


                                                     /s/ Cam T. Le
                                                     Cam T. Le
                                                     Assistant United States Attorney
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, New Hampshire 03301
                                                     Cam.le@usdoj.gov




                                                 9
         Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 10 of 12




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF AN APPLICATION                  )
 OF THE UNITED STATES FOR                         )
 AN ORDER AUTHORIZING THE                         )      No.
 INSTALLATION AND USE OF A PEN                    )
 REGISTER AND TRAP AND TRACE                      )      FILED UNDER SEAL
 DEVICE ON INSTAGRAM ACCOUNT                      )
 USERNAME “BDBOY68”                               )

                                              ORDER

       This matter having come before the Court pursuant to an application under 18 U.S.C. §§

3122 and 3123, by Assistant U.S. Attorney Cam T. Le, an attorney for the Government as

defined by Fed. R. Crim. P. 1(b)(1) (hereinafter “the applicant”), requesting an order authorizing

the installation and use of a pen register and trap and trace device on the Instagram Account

“bdboy68” (hereinafter “Target Account”) that is used by Shariff Britton (“Britton”).

       THE COURT HEREBY FINDS that the applicant has certified that the information likely

to be obtained by such installation and use is relevant to an ongoing criminal investigation being

conducted by the United States Marshals Service (“USMS”).

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that agents of the USMS

may install and use a pen register to record, decode, and/or capture dialing, routing, addressing;

and signaling information associated with each communication to or from the Target Account,

including the date, time, and duration of the communication, and the following, within the

United States:

                 a.      IP addresses, including IP addresses associated with access
                 to the Target Account;

                 b.      Port numbers, including port numbers associated with
                 access to the Target Account;
          Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 11 of 12




               c.      MAC addresses, including MAC addresses associated with
               access to the Target Account;

               d.      Packet headers, including packet headers associated with
               access to the Target Account;

               e.     Any unique identifiers associated with the device or
               devices used to access the Target Account;

               f.      Information regarding the source and destination network
               addresses, as well as the routes of transmission and size of
               Instagram Direct posts, but not content; and

               g.     The number, type, and size of any attachments sent or
               received by the Target Account.


       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the installation

and use of the foregoing is authorized for 60 days from the date of this Order;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and 3124(a)-(b), that

Instagram and any other person or entity providing wire or electronic communication service in

the United States whose assistance may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution

of this Order shall, upon service of this Order, furnish information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption of normal service;

       IT IS FURTHER ORDERED that the United States reasonably compensate Instagram

and any other person or entity whose assistance facilitates execution of this Order for reasonable

expenses incurred in complying with this Order;

       IT IS FURTHER ORDERED that Instagram and any other person or entity whose

assistance may facilitate execution of this Order notify the applicant and the USMS of any

changes relating to the Target Account, including changes to subscriber information, and to

provide prior notice to the USMS before terminating or changing service to the Target Account;

                                                  2
         Case 1:19-mc-00011-AJ Document 1 Filed 03/29/19 Page 12 of 12




       IT IS FURTHER ORDERED that the USMS have access to the information collected by

the pen-trap devices as soon as practicable, twenty-four hours per day, or at such other times as

may be acceptable to the USMS for the duration of the Order;

       IT IS FURTHER ORDERED that Instagram provide the information collected by the

pen-trap device to the USMS electronically to Senior Inspector Joseph Norton via the e-mail

address joseph.norton@usdoj.gov;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that Instagram and any

other person or entity whose assistance facilitates execution of this Order, and their agents and

employees, shall not disclose in any manner, directly or indirectly, by any action or inaction, the

existence of the application and this Order, the pen-trap devices, or the investigation to any

person, unless and until otherwise ordered by the Court, except that Instagram may disclose this

Order to an attorney for Instagram for the purpose of receiving legal advice;

       IT IS FURTHER ORDERED that the Clerk of the Court shall provide the United States

Attorney’s Office with a certified copy of this application and Order, and shall provide copies of

this Order to the USMS and Instagram upon request;

       IT IS FURTHER ORDERED that this Order remain sealed until further order of the

Court pursuant to 18 U.S.C. § 3123(d)(1).



__________________                                    ____________________________
Date                                                  Andrea K. Johnstone
                                                      United States Magistrate Judge




                                                 3
